   Case 2:19-cv-06125-JMA-SIL Document 39 Filed 03/19/20 Page 1 of 2 PageID #: 929




Julie P. Bookbinder
Tel 212.801.9200
Fax 212.801.6400
bookbinderj@gtlaw.com




March 19, 2020

VIA ECF
The Honorable Steven I. Locke
U.S. District Court, E.D. New York
Long Island Courthouse
100 Federal Plaza,
Central Islip, NY 11722
         Re: Signify North America Corporation et al., v. Satco Products, Inc., 2:19-cv-06125-JMA-SIL
Dear Magistrate Judge Locke:
       Further to the Court’s guidance at the March 12, 2020 hearing, we write to advise that the parties
have been unable to reach agreement on the matters discussed at that hearing. First, the parties have been
unable to reach agreement on the categories of information that will be included in the Confidential
summary of licenses that Plaintiffs were ordered to provide to Defendant’s designated representatives.
Second, because they have been unable to reach agreement on the summary, the parties have been unable
to agree on the content of the stipulation that Plaintiffs state is a prerequisite to producing the licenses.
Accordingly, the parties continue to seek relief from the Court at the telephonic status conference
scheduled for 11:15 am on March 19, 2020.


Respectfully submitted,


 /s/ Adam D. Swain                                    /s/ Julie P. Bookbinder
 Natalie C. Clayton (4409538)                         Scott J. Bornstein
 Stephen Yang (5123492)                               Joshua L. Raskin
 ALSTON & BIRD LLP                                    Julie P. Bookbinder
 90 Park Avenue                                       GREENBERG TRAURIG, LLP
 15th Floor
                                                      200 Park Ave
 New York, NY 10016-1387
 Telephone: (212) 210-9400
                                                      New York, NY 10166
 Facsimile: (212) 210-9444                            Telephone: (202) 801-9200
 Email: Natalie.Clayton@alston.com                    bornsteins@gtlaw.com
 Email: Stephen.Yang@alston.com                       raskinj@gtlaw.com
                                                      bookbinderj@gtlaw.com
 Adam D. Swain (admitted pro hac vice)
 Thomas W. Davison (admitted pro hac vice)            Nicholas A. Brown (admitted pro hac vice)
 Emily M. Grand (admitted pro hac vice)               GREENBERG TRAURIG, LLP
 ALSTON & BIRD LLP                                    4 Embarcadero Ctr, Ste. 3000
 950 F. Street, NW                                    San Francisco, CA 94111-5983
 Washington, D.C. 20004-1404
                                                      Telephone: (415) 655-1271

ACTIVE 49559889v3
   Case 2:19-cv-06125-JMA-SIL Document 39 Filed 03/19/20 Page 2 of 2 PageID #: 930

March 19, 2020
Page 2

 Telephone: (202) 239-3300                brownn@gtlaw.com
 Facsimile: (202) 239-3333
 Email: Adam.Swain@alston.com             Robert P. Lynn, Jr.
 Email: Tom.Davison@alston.com            Stephen W. Livingston
 Email: Emily.Grand@alston.com
                                          LYNN GARTNER DUNNE, LLP
                                          330 Old Country Road, Suite 103
 Counsel for Plaintiffs Signify North
                                          Mineola, New York 11501
 America Corporation and Signify
                                          Telephone: (516) 742-6200
 Holding B.V.
                                          rplynn@lgdlaw.com
                                          swlivingston@lgdlaw.com

                                          Attorneys for Defendant Satco Products, Inc.




ACTIVE 49559889v3
